ath internal_revenue_service te_ge technical_advice_memorandum jun eo'r area manager eo examinations taxpayer's name taxpayer's address taxpayer's id no years involved conferences held ulhe su 4gsy - legend a - b m n o xx issues with respect to m an organization described in sec_501 of the internal_revenue_code should b be classified as a disqualified_person within the meaning of sec_4958 did the consulting agreement constitute a written contract that was binding on date within the meaning of sec_53_4958-1 of the foundation and similar excise_tax regulations if the consulting agreement constituted a written contract that was binding on date was it materially changed by the amended consulting agreement within the meaning of sec_53_4958-1 of the regulations y n with regard to the compensation arrangement under the amended consulting agreement have the requirements under sec_53_4958-6 of the regulations for establishing a rebuttable_presumption been satisfied what is the appropriate method of measuring the value of the consideratiogb provided to m in return for the amounts m provided to b under the amendeg consulting agreement - should any excess_benefit analysis be based on the value of the combined services of b and a b’s spouse relative to the combined consideration paid_by m to a and b facts the internal_revenue_service has recognized m as an organization described in sec_501 of the code m is the parent_corporation of a number of organizations providing them with administrative support one of these subsidiaries is n that is also recognized as an organization described in sec_501 employment agreements effective february a term of five years the agreed to work full time as president and chief_executive_officer of m employment agreement under this agreement a m and a entered into an employment agreement for effective february z agreement for a term of four years the ‘ employment agreement under this agreement a agreed to work full time as president and chief_executive_officer of m the agreement provides that the term of employment is four years subject_to the right of a to extend the term for an additional year at his option and subject_to further extension upon mutual agreement of m and a m and a entered into another employment consulting agreement on february a and b entered into a consulting non-competition agreement with m hereafter the consulting agreement the principal terms of this agreement were as follows a paragraph of the agreement provides that it would become effective upon the expiration of the employment agreement b paragraph provides that the consulting duties of a and b included e e e e representing m at meetings activities and events using their contacts and relationships for the benefit of m participating in fundraising activities serving in a senior capacity on m’s board_of directors or on the foundation board consulting with management and with m's board_of directors and consultants on specific projects and undertaking specific projects c d e f g paragraph 4a provides that a’s and b’s obligation is to work no more than half a normal work schedule in addition their obligation to devote half of their time will be reduced proportionately as their compensation declines paragraph provides that a and b are entitled to the same health benefits to which they were entitled when a was chief_executive_officer of m less benefits received from medicare the right to such benefits will continue after termination of this agreement until the death of the survivor m will pay a and b the taxes they owe in connection with this health coverage paragraph states that the term of the agreement is five years paragraph provides that the annual compensation to be paid to a and b collectively or to the survivor individually for the consulting services will be 60x for each of the first three years and 55x for each of the last two years this compensation payable monthly will be divided between a percent and b percent paragraph provides that the agreement also includes a covenant_not_to_compete covering the same term as the consulting part of the agreement under this provision a and b will not engage in any activity that directly or indirectly competes with m or its subsidiaries will not directly or indirectly divert any business of m or its subsidiaries to any competitor and will not induce any employee of m or its subsidiaries to leave his or her employment paragraph provides that the payment for the covenant_not_to_compete is a lump sum of 40x which is in addition to the amounts payable for consulting services paragraph provides that a and b are required to keep confidential all valuable information relating to m’s business h i before the expiration of the m written notice extending the term of the le from february copy of this letter term of the until february he would terminate his employment under the extended effective april in a letter dated january however on march to february employment agreement a stated that he gave employment agreement for one year a has been unable to locate a aand m agreed to extend the employment agreement for one year le from february agave written notice to m that employment agreement personne committee on november m's board_of directors went into executive session to discuss executive compensation matters at this meeting the chairman explained that qo an executive compensation firm was hired to evaluate m’s compensation package in comparison to other state and national nonprofit health care institutions o prepared a report entitled chief_executive_officer compensation analysis and recommendations which was dated novembe the personnel committee of m is an authorized executive committee established by m’s board_of directors consisting of five members on november the personnel committee held a meeting at which it relied on data provided by qo to establish that the amounts payable under the consulting agreement were reasonable this was documented in minutes of m’s board_of directors dated november on april the personnel committee held a meeting at which three of its five members were present at this meeting among other matters the personnel committee considered the amended consulting agreement described below these proceedings were recorded in the personnel committee’s written minutes the april minutes do not refer to the november compensation report by o on april _ the personnel committee held a meeting at which three of its five members were present at this meeting among other matters the personnel committee approved the amended consulting agreement as described below and instructed the committee chairman to sign these documents on behalf of m these proceedings were recorded in the personnel committee's written minutes none of the members of the personnel committee who were present at the april meetings either directly or indirectly benefited from the agreements and approved none was in an employment relationship with a or b or subject_to either one’s direction or control none received compensation or other_payments subject_to either one’s approval and none approved the agreements because a or b had approved a transaction providing economic benefits to the member amended consulting agreement on april aand b entered into an agreement with m amending the consulting agreement the amended consulting agreement’ the amended consulting agreement states that it is an amendment and restatement of an agreement entered into as of february consulting agreement are as follows the principal terms of the amended a paragraph of the agreement provides that the effective date is may b paragraph provides that a’s and b’s consulting duties include e e e e representing m at meetings activities and events using their contacts and relationships for the benefit of m participating in fundraising activities serving in a senior capacity on m’s boards of directors or on the foundation board consulting with management and with m's board_of directors and consultants on specific projects and e rendering advice and support to m with respect to projects worked on by a during his tenure as ceo of m paragraph 4a provides that a and b agreed to work no more than one quarter of a normal work schedule in addition their obligation to devote one quarter of their time will be reduced proportionately as their compensation declines paragraph provides that a and b are entitled to health benefits comparable to that which they were entitled wnen a was chief_executive_officer of m less any benefits that are received under medicare the level of health benefits will be commensurate with that of a chief_executive_officer of a major health care system these benefits will continue after the end of this agreement until the death of both a and b in addition m would pay a and b any taxes relating to the additional taxable_income that results from the receipt of these benefits _ paragraph provides that the term of the agreement is five years paragraph provides that the annual compensation to be paid to a and b collectively or to the survivor individually for the consulting services and for the covenant_not_to_compete i sec_50x for each of the first three years and 40x for each of the last two years this compensation payable monthly will be divided between a percent and b percent if either a or b is unable to provide services due to disability payments will continue uninterrupted to b and b this agreement of the unreduced total payments would be allocated to the survivor if either a or b were to die during the term of paragraph provides that the agreement also includes a covenant_not_to_compete covering the same term as the consulting part of the agreement under this provision a and b will not engage in any activity that directly or indirectly competes with m or its subsidiaries and will not directly or indirectly divert any business of m or its subsidiaries to any competitor and will not induce any employee of m or its subsidiaries to leave his or her employment paragraph provides that the payment for the covenant_not_to_compete is included in the payments for consulting services i j paragraph provides that a and b are required to keep confidential all valuable information relating to m’s business paragraph provides that if n sells all or a substantial portion of its operating_assets such that m’s assets are reduced to a level that provides in a’s and b’s opinion inadequate security of future income for the performance of this agreement m will either pre-fund the agreement by payment to a_trust for the benefit of a and b or purchase by lump sum payment an annuity for their benefit to provide the payments applicable law sec_4958 was added to the internal_revenue_code by sec_1311 of the taxpayer bill of right sec_2 p l 110_stat_1452 enacted date the sec_4958 excise_taxes generally apply to excess_benefit transactions occurring on or after date the report from the committee on ways and means on the taxpayer bill of right sec_2 h_r was submitted date h_rep_no cong 2d sess proposed_regulations were published in the federal_register date f_r the proposed_regulations were replaced by temporary regulations that were published in the federal_register date f_r the temporary regulations were replaced by final regulations that were published in the federal_register date f_r the final regulations were effective date and apply as of that date sec_4958 of the code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction sec_4958 of the code provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second tier tax’ sec_4958 of the code in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 of the code defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 c of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction sec_4958 of the code defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a 35-percent_controlled_entity sec_53_4958-1 of the regulations provides that except as otherwise provided an excess_benefit_transaction occurs on the date on which the disqualified_person receives the economic benefit for federal_income_tax purposes sec_53_4958-1 provides that in the case of rights to future compensation including benefits under a nonqualified_deferred_compensation_plan the excess_benefit_transaction occurs on the date the right to future compensation is not subject_to a substantial_risk_of_forfeiture however where a disqualified_person elects under sec_83 of the code to include deferred_compensation in gross_income in a taxable_year any excess_benefit_transaction with respect to this deferred_compensation occurs in that year sec_53_4958-1 of the regulations provides that sec_4958 of the code applies to transactions occurring on or after date however under sec_53_4958-1 sec_4958 does not apply to any transaction occurring pursuant to a written contract that was binding on date and at all times thereafter before the transaction occurs but if a binding written contract is materially changed it is treated as a new contract entered into as of the date the material_change is effective the regulations state a material_change includes an extension or renewal of the contract contract the extension or renewal of a contract that results from the contracting person unilaterally exercising an option expressly granted by the contract is not a material_change or a more than incidental change to any payment under the sec_53_4958-3 of the regulations defines a disqualified_person with respect to any transaction as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any time during the five-year period ending on the date of the transaction sec_53_4958-3 of the regulations provides that a person is a disqualified_person with respect to any transaction with an applicable_tax-exempt_organization if the person is a member_of_the_family of a person who is a disqualified_person with respect to any transaction with the same organization a person's family includes the person's spouse sec_53_4958-3 of the regulations provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization sec_53_4958-4 of the regulations provides that to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities it controls are taken into account sec_53_4958-4 provides that the term fixed payment means an amount of cash or other_property specified in the contract or determined by a fixed formula specified in the contract which is to be paid or transferred in exchange for the provision of specified services or property a fixed formula may incorporate an amount that depends upon future specified events or contingencies provided that no person exercises discretion when calculating the amount of a payment or deciding whether to make a payment such as a bonus sec_53_4958-4 provides that if the parties make a material_change to a contract it is treated as a new contract as of the date the material_change is effective the regulations state a material_change includes an extension or renewal of the contract or a more than incidental change to any amount payable under the contract the extension or renewal of a contract that results from the contracting person unilaterally exercising an option expressly granted by the contract is not a material_change sec_53_4958-4 of the regulations provides that the value of services is the amount that would ordinarily be paid for like services by like enterprises under like circumstances ie reasonable_compensation the standards under sec_162 of the code apply in determining the reasonableness of compensation taking into account the aggregate benefits provided to a person and the rate at which any deferred_compensation accrues sec_53_4958-4 of the regulations provides that the compensation_for purposes of determining reasonableness under sec_4958 includes all economic benefits provided by the organization in exchange for the performance of services except for economic benefits that are disregarded for purposes of sec_4958 under sec_53_4958-4 sec_53_4958-4 of the regulations provides that the facts and circumstances to be taken into consideration in determining the reasonableness of a fixed payment are those existing on the date the parties enter into the contract pursuant to which the payment is made -10- sec_53_4958-6 of the regulations provides that payments under a compensation arrangement are presumed to be reasonable if all of the requirements in sec_53_4958-6 are satisfied as follows the compensation arrangement is approved in advance by an authorized body of the organization or an entity it controls composed entirely of individuals who do not have a conflict of interest as to the compensation arrangement or property transfer prior to making its determination the authorized body obtained and relied upon appropriate data as to comparability and the authorized body adequately documented the basis for its determination concurrently with making that determination sec_53_4958-6 of the regulations provides that the fact that a transaction between an organization and a disqualified_person is not subject_to the rebuttable_presumption of reasonableness does not create any inference that the transaction is an excess_benefit_transaction analysis sec_4958 of the code was enacted date but generally applies to excess_benefit transactions occurring on or after september the final regulations which apply as of date represent a fair and reasonable interpretation of sec_4958 based on the intent of congress as expressed in the report from the committee on ways and means submitted date h_rep_no cong 2d sess issue with respect to m an organization described in sec_501 of the code should b be classified as a disqualified_person within the meaning of sec_4958 sec_4958 of the code defines disqualified_person as including any person who was at any time during the five-year period ending on the date of a transaction in a position to exercise substantial influence over the affairs of the organization see also sec_53_4958-3 of the regulations -11- sec_53_4958-3 of the regulations provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization under the employment agreement and the employment agreement m employed a as its president and chief_executive_officer in this capacity a was the most senior officer of the organization responsible for its day-to-day operations in addition a served as a member of the board_of directors of m thus a was continuously employed in this capacity by m from february the effective date of a's resignation accordingly during this period a had through april-30 sufficient authority over m so that he was in a position to exercise substantial influence over its affairs therefore on april with respect to m an organization described in sec_501 of the code a was a disqualified_person within the meaning of sec_4958 and for the five-year period preceding that date sec_53_4958-3 of the regulations provides that a person is a disqualified_person with respect to any transaction with an applicable_tax-exempt_organization if the person is the spouse of a person who is a disqualified_person with respect to any transaction with the same organization since a is a disqualified_person with respect to m and b is the spouse of a b is also a disqualified_person with respect to m issue did the consulting agreement constitute a written contract that was binding on date under sec_53_4958-1 of the regulations - effective february agreement a written_agreement which presumably was enforceable under applicable state law this agreement was to take effect upon the expiration of th employment agreement which had an original expiration date of february a and b and m entered into the consulting however prior to this date pursuant to a unilateral option expressly aranted by employment agreement a extended the expiration date of the the employment agreement by one year until february extending the effective date of the consulting agreement until february this had tne effect of -12- therefore since performance under the consulting agreement would not begin employment agreement and a properly extended this the consulting agreement constituted a written until the expiration of the agreement on september contract that was binding under section f of the regulations issue if the consulting agreement constituted a written contract that was binding on date was it materially changed by the amended consulting agreement within the meaning of sec_53_4958-1 of the regulations the amended consulting agreement was executed as a separate agreement between a and b and m and was effective may i the express purpose of the amended consulting agreement was to amend the consulting agreement under the amended consulting agreement a and b would perform various consulting services for m on a quarter-time basis the term of the agreement was five years in addition during the term of the agreement a and b would comply with a covenant_not_to_compete in return for the consulting services and for the covenant_not_to_compete m would pay a and b a specified amount of annual compensation if either a or b were unable to perform their duties the payments specified in the contract would continue in addition upon the death of either a or b m would continue to make payments to the survivor thus the amended consulting agreement made several substantial changes to the consulting agreement including e e e extending the effective date to may reducing the time a and b would work from half time to quarter time and reducing their annual compensation accordingly changing the compensation structure from annual compensation_for consulting services plus an additional lump sum for the covenant_not_to_compete to an annual amount that included compensation_for both the consulting services and the covenant_not_to_compete adding a new payment provision that in the event of the death of either b or b during the term of the contract m would continue making the same annual payments to the survivor for the remaining term of the contract -13- without any reduction for the portion that was previously allocated to the decedent e adding a provision stating that if n sells all or a substantial portion of its operating_assets so that a and b believe that there is inadequate security of future income for the performance of this agreement m will either pre- fund the agreement by payment to a_trust for the benefit of a and b or purchase by lump sum payment an annuity for their benefit to provide the payments based on the foregoing analysis pursuant to sec_53_4958-1 f of the regulations the amended consulting agreement made material changes to the consulting agreement under sec_53_4958-1 if a binding written contract is materially changed it is tteated as a new contract entered into as of the date the material_change is effective as a result of the material changes the amended consulting agreement made to the consulting agreement the amended consulting agreement is a new contract that was effective may issue with regard to the compensation arrangement under the amended consulting agreement have the requirements under sec_53_4958-6 of the regulations for establishing a rebuttable_presumption been satisfied sec_53_4958-6 of the regulations provides that payments under a compensation arrangement are presumed to be reasonable if several conditions are satisfied first the compensation arrangement must be approved in advance by an authorized body of the organization composed entirely of individuals who do not have a conflict of interest as to the compensation arrangement _ authorized body section c i b of the regulations provides that an authorized body includes a committee of the governing body which may be composed of any individuals who are permitted under state law to serve on such committee to the extent that the committee is permitted by state law to act on behalf of the governing body since m’s personnel committee is an authorized executive committee of m established by m’s board_of directors it is an authorized body within the meaning of sec_53_4958-6 m’s personnel committee at its meetings on april and considered and approved the amended consulting agreement dated date therefore an authorized body of m approved the compensation arrangement with a and b in advance within the meaning of sec_53_4958-6 of the regulations member of the authorized body does not have a conflict of interest with respect to a compensation arrangement if the member section c iii of the regulations provides that a e e is not a disqualified_person participating in or economically benefiting from the compensation arrangement and is not a member_of_the_family of such disqualified_person is not in an employment relationship subject_to the direction or control of any disqualified_person participating in or economically benefiting from the compensation arrangement - compensation arrangement has no material financial interest affected by the compensation arrangement and does not approve a transaction providing economic benefits to any disqualified_person participating in the compensation arrangement who in tum has approved or will approve a transaction providing economic benefits to the member none of the members of the personnel committee who were present at the either directly or indirectly benefited from the meetings of april and -15- second prior to making its determination the authorized body must have obtained and relied upon appropriate data as to comparability section c i of the regulations states sec_53_4958-4 relating to reasonable_compensation the compensation arrangement in its entirety is reasonable in the case of compensation relevant information includes but is not limited to compensation levels paid_by similarly situated organizations both taxable and tax-exempt for functionally comparable positions the availability of similar services in the geographic area of the applicable_tax-exempt_organization current compensation surveys compiled by independent firms and actual written offers from similar institutions competing for the services of the disqualified_person consulting agreement nor do the minutes refer to the novembe report by o in any event since the november compensation months after the february report by o was issued some nine effective date of the consulting agreement m's _ board_of directors could not have considered this report in approving the consulting agreement furthermore even if on april considered the novembe m’s personne committee report by o when it approved the amended consulting agreement this report was not meaningful since it was almost five years old - - b's services therefore m's personnel committee did not satisfy the comparability requirement of sec_53_4958-6 of the regulations third the authorized body must adequately document the basis for its determination concurrently with making that determination section c i of the regulations provides that for a decision to be documented adequately the records of the authorized body must note a b c d the terms of the transaction that was approved and the date it was approved - the members of the authorized body who were present during debate on the transaction that was approved and those who voted on it the comparability data obtained and relied upon by the authorized body and how the data was obtained and any actions taken with respect to consideration of the transaction by anyone who is otherwise a member of the authorized body but who had a conflict of interest with respect to the transaction the personnel committee’s written minutes which recorded the proceedings of its meetings on april and amended consulting agreement satisfy the requirements for adequate documentation within the meaning of section c i of the regulations during which the committee approved the based on all the available information we believe that the first and third requirements contained in sec_53_4958-6 of the regulations have been met while the second requirement has not been met since all three conditions for establishing a rebuttable_presumption must be satisfied the failure to consider appropriate comparability data as noted above precludes our finding that all three requirements have been met thus in this instance b has not demonstrated compliance with all of the requirements for establishing the rebuttable_presumption issue what is the appropriate method of measuring the value of the consideration b provided to m in return for m’s payments to b under the amended consulting agreement -17- under the amended consulting agreement beginning may agreed to devote percent of their time performing various services for m for a period of five years in addition during this five-year period a and b would neither engage in any competing activities divert any m business to any competitor nor induce any of m’s employees to leave his or her employment hereafter these restrictions are collectively referred to as a non-compete covenant aandb in return for the services performed and the non-compete covenant m agreed to pay a and b 50x in each of the first three years and 40x in each of the last two years hereafter these payments are referred to as consulting fees sixty percent of the consulting fees are allocated to a and percent are allocated to b if either a orb becomes disabled and is unable to perform the contracted services all of the consulting fees would nevertheless continue if either a or b died during the term of this agreement all of the consulting fees would be allocated to the survivor in addition m agreed to provide a and b with health benefits comparable to those of a chief_executive_officer of a major health system and to reimburse a and b for the income taxes that result from the receipt of these health benefits these benefits will continue beyond the end of the agreement until the death of both a and b finally if n sells all or a substantial portion of its operating_assets so that in the opinion of a and b there is inadequate security for the payment of the consulting fees m would either pre- fund the agreement by payment to a_trust or purchase an annuity for the benefit of a and b the consulting fees were fixed payments within the meaning of sec_53_4958-4 of the regulations therefore under sec_53_4958-4 the facts and circumstances to be taken into consideration in determining the reasonableness of the consulting fees are those existing on april the date the parties entered into the amended consulting agreement the contract pursuant to which the consulting fees were paid the facts and circumstances that should be considered in determining the reasonableness of the consulting fees include among others e e there is no information relating to b’s education employment or work experience or specific knowledge or expertise in the health care industry in relation to the services that she agreed to perform for m b would work only percent of his time so that the likelihood of her competing with m and thus the value of the non-compete covenant would be less than if she were performing services on a full-time basis metyemen npc c48 oot enatbee ane seased sfngnlbbideabbania cesta eae - - since there is no information relating to b’s education employment or work experience or specific knowledge or expertise in the health care industry in relation to the services that she agreed to perform for m the value of the non-compete covenant should be considered in this context b would continue to receive consulting fees even if she were disabled and unable to perform the contracted services even though percent of the consulting fees were allocated to a if a died during the term of the agreement b would receive percent of the consulting fees b would receive health benefits comparable to those that would be received by the spouse of a chief_executive_officer of a major health care system b would receive a reimbursement of income taxes relating to additional taxable_income resulting from the receipt of these health benefits even after the end of the amended consulting agreement b would continue to receive these health benefits for life e e e under sec_53_4958-4 of the regulations the value of the services b provided to m including the value of the non-compete covenant over the five-year term of the amended consulting agreement is the amount that would ordinarily be paid for like services by like enterprises under like circumstances using the standards under sec_162 of the code therefore under sec_53_4958-4 ii b of the regulations in determining whether any of the compensation b received from m in each year under the amended consulting agreement was reasonable_compensation the value of the services b performed for m each year of the agreement and the value of the non-compete covenant during the same year should be compared with the value of the total economic benefits m provided to b during the same year under the amended consulting agreement the total economic benefits to be considered for each year include the present_value of the health care benefits including the taxes on these benefits which b would likely receive over her expected life span lf the value of the total economic benefits b received in each year during the term of the amended consulting agreement was equal to or less than the value of the -19- issue should any excess_benefit analysis be based on the value of the combined services of a and b a’s spouse relative to the combined consideration paid_by m to a and b - transactions between disqualified persons and applicable tax-exempt organizations sec_53_4958-3 of the regulations defines the term disqualified_person with organization an excess_benefit is defined as the amount by which the value of the the taxes imposed under sec_4958 of the code are payable by any disqualified_person who received an excess_benefit from a particular excess_benefit_transaction in addition with respect to any excess_benefit_transaction if more than regulations a person is treated as a disqualified_person by virtue of being a member_of_the_family of someone who is already a disqualified_person see sec_53 b -20- sec_4958 of the code applies to each excess_benefit received by each disqualified_person pursuant to each excess_benefit_transaction between that disqualified_person and an applicable_tax-exempt_organization under the regulations a member of a disqualified person's family is also treated as a disqualified_person in addition if more than one disqualified_person receives an excess_benefit from the same compared with the value of the benefits received by that particular disqualified_person for that year in determining whether b received any excess_benefit from the compensation - she received from m the value of the services b alone provided to m must be compared with the amount of the compensation from m that was allocated to b alone even though m expected that a and b would be providing services as a team individuals instead it treated each group of brothers as a unit leaving to them the decision as to which ones would perform the services required and how they would we are not here concerned with how that compensation should be taxed in the hands of the members of each unit but whether the total amount - total compensation paid for the services actually rendered was reasonable not whether each member of the joint_venture earned as much thereof as was allocated to him t c pincite however irs chief_counsel in the action on decision relating to this case stated the decision of the court is technically incorrect since the court did not find that the payments were made to an entity distinct from the individuals involved it should have measured the reasonableness of the compensation paid in light of the services actually rendered by each individual however the court did indicate that the total compensation paid was warranted considering the total services actually rendered since this finding can be supported by the record no appeal was taken however in future income_splitting cases involving this issue aod lexi sec_51 sec_4958 of the code establishes an excise_tax on excess_benefit transactions between a disqualified_person and an applicable_tax-exempt_organization the tax is payable by the disqualified_person in the case of compensation paid to a disqualified_person to determine whether any portion of the compensation constituted an excess_benefit and whether the disqualified_person was liable for any sec_4958 tax it is necessary to compare the value of the compensation paid to each disqualified_person with the value of the services which that particular disqualified_person provided to the organization see sec_53_4958-1 and sec_53_4958-4 of the regulations therefore even though a and b were ostensibly performing consulting services formasa single unit for purposes of sec_4958 of the code since a and b are each separate disqualified persons with respect to m to determine whether any portion of their compensation constituted an excess_benefit it is necessary to determine the value of the services performed by each person not the value of the services they performed as a unit a copy of this memorandum is to be given to the taxpayer sec_61 k of the code provides that it may not be used or cited by others as precedent - end -
